Citation Nr: 0916510	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-14 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for muscle aches.

3.  Entitlement to service connection for chronic fatigue 
with sleep difficulties.

4.  Entitlement to service connection for joint pain.

5.  Entitlement to service connection for dizziness.

6.  Entitlement to service connection for loss of 
concentration.

7.  Entitlement to service connection for numbness in the 
lower extremities, restless leg syndrome.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for anxiety.

10.  Entitlement to service connection for thyroid cancer due 
to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 
1991.  She also had a period of prior Reserve service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record shows that this matter is 
not ready for appellate disposition because of an outstanding 
VA hearing request by the Veteran.  

In the Veteran's May 2006 VA Form 9, she requested a Board 
hearing to be held at her local VA office via 
videoconference.  The Veteran was then scheduled for a BVA 
videoconference hearing in January 2009.  Prior to the 
hearing, the Veteran indicated that she was unable to attend 
the hearing because of recent surgery and having to care for 
a disabled child at home, as well as another child.  See 
Report of Contact dated January 6, 2009.  She informed the RO 
that she would be available for an afternoon 
appointment/hearing in February or March.  The Board notes 
that a statement dated in December 2008 and apparently 
received by the RO in December 2008 and again later in 
January 2009 shows the Veteran declined the video hearing and 
indicated that she preferred to wait for a future visit 
before a member of the Board.

While the Veteran presented testimony before the RO in 2006, 
it is clear from the record that the Veteran desires a Board 
hearing in connection with the claims on appeal.  Therefore, 
the appeal must be remanded so the Veteran can be afforded a 
Board hearing as requested by the Veteran.  38 C.F.R. § 
20.704 (2008).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at 
the next available opportunity.  Should 
the Veteran withdraw her hearing request, 
or otherwise indicate that she no longer 
desires a BVA hearing, the matter should 
be returned to the Board for appellate 
review.  Any indicated development should 
be undertaken in this regard.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The Veteran is free to submit any additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




